Outcome of the Copenhagen Summit on climate change (debate)
The next item is the debate on the Council and Commission statements on the outcome of the Copenhagen Summit on climate change.
Mr President, honourable Members, I stand in Parliament today in order to share with you my views on the outcome of the Copenhagen Summit and the challenges that arise from it, both for the European Union and for the rotating Presidency that Spain holds for the first half of 2010.
The European Union Environment Ministers discussed these matters at length last weekend. I should point out that we broadly agree on our desire to continue moving forward, on three issues in particular: building on the results of the summit, with a view to making them operational as soon as possible; strengthening their elements within the United Nations; and working to fulfil our goals to reduce overall emissions.
We have shared goals and strategies. As a result, our most immediate tasks will be to complete the process of formally announcing our commitment; to consolidate an action framework comparable to that of other industrialised and emerging nations; and to make use of all the tools we have available, both within the European Union and in our relationships with third countries.
The December summit - an extremely complicated conference characterised by arduous discussions on procedure - was brought to a conclusion in the so-called Copenhagen Accord. A large number of Heads of State or Government and leaders of regional groups were personally involved in producing the document that was adopted, which represents the will of countries whose emissions total more than 80% of those produced globally. Participants included all the industrialised countries, major emerging economies, and a significant number of especially vulnerable countries. This should also help us to respond to the many doubts that continue to clog up the formal process which should lead us towards legally binding solutions, within the United Nations framework and preferably in Mexico.
With regard to the content of the Accord, I think it is important to stress that we have clear support for not allowing the temperature to rise by more than two degrees centigrade. This is surely one of its strongest elements with the greatest potential for results: the commitment of all industrialised countries to establish a target for reduction that can be applied right across their economies.
Emerging nations, for their part, will take concrete, verifiable action that will allow them to make a substantial reduction in their emissions growth: financing based on solidarity and aimed at supporting immediate and medium-term action in the fight against climate change; elements intended to steer new models of governance; and mechanisms that foster technological development and a reduction in emissions caused by deforestation.
The Copenhagen Summit has shown that we are moving within a new international context, one that requires improvements if we want to provide solutions to global problems. The decision-making rules in place need to be changed so that they can adapt properly to these new times and necessities.
We do have the tools we need in order to act: a legislative package already in place at Community level; the very highest commitment to furthering a reduction in emissions, international solidarity and technological innovation and cooperation; and the correct institutional structure within the Union, which we must use intelligently, taking full advantage of its complementarity.
We will have to combine the leadership of the Environment Council when negotiating and planning climate change policies with greater capacity for external action. Furthermore, we should link the environmental task ahead with our experts' opinions on policies relating to the economy and innovation; we should also improve consistency between our climate goals and our model of development and well-being. All of this must be done without losing sight of the need - both inside and outside the European Union - to consolidate the role of public opinion and of legislators who are committed to investing in a better future and to protecting public interests.
Let us bring to bear our collective European experience. Firstly, we have to push for a proper response before 31 January. The Copenhagen Accord, by bringing together all those who have to reduce their emissions, thus enables a comparison of efforts to be made, a comparison that the European Union has demanded; yet we are still not sure how strong other countries' commitments really are. If they prove to be insufficient, we must continue working to further our collective reductions.
We will also have to bring about conditions which allow those elements that make up the accord to be applied swiftly. It is vital for the European Union and its Member States to be at the forefront of those countries that keep their promises. For this reason, we will need to carry out the transfer of funds as soon as possible, planned for the period 2010-2012.
We want to develop a financial framework that can sustain our solidarity commitments with third countries in the Copenhagen Green Climate Fund and, at the same time, foster improvements in accounting rules and our response in terms of both reductions in emissions caused by deforestation and technological cooperation. The following elements need to be added to this: our own policies, aimed at fulfilling our emissions reduction targets at both national and Community level; the boost provided by innovation and intelligent energy use; the incorporation of adaptation measures for sectoral policies; and consistent external action.
We want to work closely with the Commission and Parliament on all of this, seeking to establish the world region that stands at the forefront of the fight against climate change, that has the lowest carbon emissions, that is the best prepared to face the challenges presented by climate change and is the most efficient at transforming this into a powerful force for innovation and competitiveness.
Our policy on climate change is one of the key identifying characteristics of the European model. We have been pioneers when integrating that principle into our proposals for a fairer and more sustainable development, not only economic, but also social and environmental, knowing that we are strengthening international security in the process. This fact has enabled major players, such as China and the United States, to come together at the same negotiating table and to identify and share decisive elements for cooperation.
The European Union, a staunch defender of the United Nations' role in resolving global issues, will also have work to do in other areas, both bilateral and multilateral, formal and informal, helping everyone to correctly identify opportunities, listening to our partners, and working on consolidating sectoral responses that are consistent with what is needed to fight climate change.
We must take full advantage of the adoption of the Treaty of Lisbon and the entry into force of the new institutions, systematically incorporating the main messages on the fight against climate change into our relations with third countries.
This is no small task we are facing. The government of Spain is aware of the magnitude of the challenge and wishes to show here that it is committed to making as much progress as possible on those elements that may facilitate an ambitious, binding agreement in Mexico.
We cannot waste the political opportunity that was created in Copenhagen, nor lower our expectations or those of the international community. Our credibility is at stake. We have to stand our ground. The new, greater powers of the European Parliament, which bring it even closer to the citizens, will enable closer, more fruitful cooperation.
I want to conclude my speech by congratulating everyone on that point and reminding you all that, now more than ever, we need your hard work and support over the vital six-month period that lies ahead.
Member of the Commission. - Mr President, let me thank you on behalf of the Commission for the chance to discuss the outcome of the Copenhagen conference on climate change and the follow-up to the Copenhagen Accord. My colleague, Stavros Dimas, has asked me to apologise on his behalf for not being able to be here himself because he is ill, which is particularly regrettable as this would probably have been his last plenary appearance. I volunteered to substitute for Stavros in this very important debate.
I want to express our appreciation for the active and supportive role the European Parliament played before the conference and at the conference itself. The contacts with your delegation throughout the conference proved most useful. In particular, you have played a crucial role in order to enhance our outreach with key players in other countries and other regions.
I believe we share the view that the result of Copenhagen falls badly short of our goal of an ambitious and legally binding agreement, which would be necessary to limit climate change to below 2° C. This is extremely disappointing for all of us who have fought for years and years for concrete policy decisions to reverse climate change.
The reasons for the failure were many and I will come back to them in a moment. Still, one may also conclude that the Accord is better than no outcome at all, which would have been the worst-case scenario.
On the one hand - to find something positive - the Copenhagen Accord at least recognises the need to limit climate change to below 2° C. It also invites the developed countries to list economy-wide emission targets by 31 January 2010 and calls for the developing countries to list mitigation actions by the same date. Furthermore, the Accord sets the basis for a rather substantial financial package of USD 30 billion for the coming three years and recognises the need for USD 100 billion annually by 2020.
On the other hand, the Accord has serious weaknesses. It contains no reference to mid-term or long-term mitigation targets. The reduction pledges announced so far are not sufficient to stay within the target of 2° C. There is unfortunately, in my view, little cause for optimism that we will see improved offers by 31 January - rather the opposite. Last, but certainly not least, the Accord is not legally binding and, perhaps even more worrying, it does not provide for the conclusion of a legally binding agreement this year, which was one of our key goals.
Looking ahead, the next step will be to ensure that this Accord will at least become operational and will pave the way for a new climate treaty, which must be agreed on urgently in the course of this year. As a very first step, it will be crucial to ensure that all key parties now endorse the Accord and notify their targets or actions by 31 January. Adequate financing also needs to be provided. In this respect, we need to explore ways of setting up a Copenhagen Green Climate Fund. We must also strengthen alliances with countries and regions who share our vision of a successful outcome in the international climate negotiations.
To conclude, we have huge challenges before us to ensure unity at the European level, to engage strategically with key external partners and to maintain our full commitment to multilateral climate action, but there are many lessons to be learned from COP 15. One striking lesson certainly is that we must learn to speak with one voice. In Copenhagen, China, India, the United States and other major powers each spoke with one voice, while Europe spoke with many different voices. The same goes for global economic governance and international security. We are indeed at a crossroads today. Either we take determined and united action for Europe's ecological, economic and political revival, or we risk economic stagnation and political irrelevance.
Let us take Copenhagen as an alarming warning of that scenario. We must do better than that and we can do. Only by standing united can we succeed, and I look forward to working with you to achieve this objective.
Mr President, first of all, may I ask you to give our regards to Commissioner Dimas and convey the thanks of the Group of the European People's Party (Christian Democrats) for his efforts over recent years. Naturally, we, too, are disappointed by the results of the climate-change summit, but it is important not to forget that historic steps have indeed been taken with regard to certain elements, for example climate financing, deforestation and the two-degree target; even though this is imperfect, as you rightly pointed out. Naturally, we would have preferred something much more ambitious - see our resolution - but these are initial steps on which we must now build.
It is extremely important that we carry out an in-depth analysis of Europe's contribution to this summit, as Europe was absent at the crucial time. The summit may have been well prepared by Europe from a content and technical point of view, but politically speaking it was a disaster. Europe's political performance was simply poor. You are right in saying that Europe must speak with one voice, but that is easier said than done. We really must now make use of the opportunities offered by the new Treaty of Lisbon, too. Two new women will - we hope - soon be in the front line: Mrs Hedegaard and Mrs Ashton. They must bring in the rest of the world, paving the road to Mexico with strong climate diplomacy. Mr President, the PPE Group sees it as a given that we must retain the 30% target expressed in our November resolution, and must combine this target with not only European but also global ambition. We must revise our strategy, as it was not endorsed; a number of the key players did not endorse a global target. We must revise our strategy, but we must also retain our ambition.
The Copenhagen Summit was a failure. The gap between the world's richer and poorer countries has increased, and neither the Swedish Presidency nor the Danish Prime Minister was able to prevent or avoid that. As a fellow Member said recently, Europe was absent. After this disappointment, it is important to regain the initiative. Naturally, this cannot be achieved by refusing to acknowledge that the Copenhagen conference was a failure - as Mrs Hedegaard, the candidate Commissioner for Climate Action, has done. That only increases the risk of the mistakes being repeated.
How will the Spanish Presidency and the Commission pave the way for a binding climate agreement in Mexico? Will you secure financing for the new climate initiatives in developing countries so that it is not just a repackaging of aid funding that is already intended for fighting poverty, among other things? Will you propose that our own emissions reductions are stepped up from 20 to 30 per cent? That would be regaining the initiative. Will you eradicate the developing countries' distrust by noting the value of the Kyoto agreement as a basis for continued work on a global climate agreement?
Mr President, Minister, Commissioner, ladies and gentlemen, the circumstances which led to 192 Heads of State or Government going to Copenhagen have not changed, and the failure of Copenhagen clearly must not be a reason to lower our ambitions.
However, we definitely need to change our strategy - we need a new strategy. This strategy must be firm, dynamic and innovative.
First of all, it must be firm because it is essential that we not only maintain our targets but increase them, going as far as a 30% reduction in greenhouse gas emissions. We must accelerate our industrial switchover to a green economy based on energy efficiency, clean and efficient processes, renewable energies, and new syntheses between information and environmental technologies, because the battle that started in Copenhagen is also that of industry and the industrial leaders of the 21st century.
We have to have a dynamic strategy without in any way delegitimising the UN process. We must take initiatives with regard to the United States and China in order to be able to establish a potential basis for an agreement for Mexico. We must not allow the G2 we saw in operation become a reality but rather, put ourselves at the heart of this process; this will only be possible if we speak with one voice.
We must be innovative: innovative on the carbon markets by imposing an upper price limit, and innovative in terms of financing methods. Personally speaking, and without committing my group, I think the issue of a carbon tax at our borders will have to be addressed. We must then restore confidence with regard to Africa by increasing funding, but not by recycling official aid and renaming it 'carbon' funds.
The bottom line is that we have to make a considerable effort so that we can maintain our resolve to be the world leaders on climate change.
Mr President, the outcome of the Copenhagen Summit is a disappointment, for the reasons already stated. For the first time, the United Nations document mentions a two degree warming limit, but the emission limits stated by various countries at Copenhagen are the equivalent of more than a three degree rise in global warming. The last time it was three degrees warmer than now, the surface of the sea was 10 metres higher.
We have to acknowledge honestly that the EU did not show the sort of leadership it proclaims. The most important way for us to lead would have been, and still is, to aim for a more stringent emission reduction target of at least 30%. Our real target should be a reduction of 40%, if we were to heed the message of the climate scientists, as we quite rightly should. If we now stop short at a 20% reduction in emissions, it will mean that the EU has not meant anything by declaring the two degree warming limit that it has done for more than ten years now.
According to reports commissioned by a large number of governments, including the Dutch Government, a 20% reduction in emissions is a long way from the world's most ambitious target. In the light of the information we have now, a 30% reduction target will cost less than what was estimated to be the cost of cutting emissions by 20% two years ago.
Of course, at Copenhagen there were countries that wanted to torpedo the talks. If the EU had led, it would have made this difficult for them. This time, the EU made it easy for them by blocking the Kyoto Protocol's second commitment period, which is extremely important for the developing countries. It would be constructive to say that we are prepared for Kyoto's second period on certain conditions, and it would be constructive to undertake to support climate action on the part of the economically less developed countries without recycling development cooperation money under a new heading.
From this meagre outcome, we now need to move on towards a proper climate agreement. It can only be internationally legitimate if negotiated via the United Nations. We also need a new form of climate diplomacy. It is not enough that our experts know their way through the technical jungle. We need patient diplomatic efforts to overcome the stumbling blocks and also to make the UN negotiating process a more viable one, so that, for example, it adopts rules on voting.
on behalf of the ECR Group. - Mr President, I hope that I am proved to be wrong, but it looks to me increasingly unlikely that the talks begun and continued at Copenhagen will, in fact, lead to a legally binding treaty committing all of the major emitters in the world to large emission cuts.
In those circumstances, I believe it would be very foolish for those of us in the EU debating these matters to agree to even further emissions reductions. A figure of 30% has been mentioned. Mrs Hassi just mentioned 40%.
In the absence of a worldwide agreement, I think we would be crazy to agree to further reductions because what we will do is run the risk of saddling our consumers with some of the highest energy bills in the developed world, making European heavy industry and large energy consumers particularly uncompetitive in a worldwide environment.
Already we have seen a lot of industry relocating to outside the EU, simply, of course, transferring emissions from the EU to China, India and elsewhere. This is a crazy economic policy because it has no net benefit for the environment whatsoever. In fact, in some respects, it has a net deleterious effect on the environment as those goods are simply re-imported back into the EU, after all.
What we need is a comprehensive worldwide agreement. I am fully in favour of that. I hope we will work towards achieving it, but in the absence of one, we should be very wary of further unilateral cuts in Europe.
Mr President, an ambitious, legally-binding treaty is needed urgently.
According to the most up-to-date scientific information, the EU must commit to a 40% reduction in emissions by 2020 and to an 80-95% reduction by 2050, and this kind of pledge cannot be made by depending on other people's actions.
Everybody must know what real reductions in emissions will be put in place and we must know that the necessary funding will be provided to developing countries to enable them to combat climate change and its consequences.
Clarity is needed. We all need clarity regarding who exactly will provide this funding, how much each developed country will provide, and how and when it will be provided. The lack of political will demonstrated in Copenhagen cannot be repeated.
And I also wish Commissioner Dimas every success.
on behalf of the EFD Group. - (DA) Mr President, there was a lot of talk about so-called climate refugees in connection with COP 15. People have always fled from natural disasters, poor harvests, drought, floods and famine. The fact is that climate change and its direct impact on people and the environment are problems that we have no choice but to deal with. However, I cannot help asking whether we are going the right way about it. I agree that we need to be more aware of how we use resources in our daily lives and to research new technologies. We must not forget, however, that in fact, we already have ways of alleviating problems that suddenly arise. In connection with COP 15, for example, there was mention of the Cook Islands - an island group in the Pacific. The problem these islands face is that they are under threat from rising water levels. A sea wall could protect the islands, and in fact, a sea wall is a perfectly manageable investment - just not for a poor island group. While we in the West discuss wind power, electric cars, solar energy, biofuels and new ways of sorting waste in the suburbs of Europe, many islands are gradually disappearing. I would therefore ask whether the Western world should be investing billions in climate technology - the effect of which is highly questionable - while millions of people could be helped using already known, low-cost measures. Rather than quarrelling over statistics, evidence and research, now is the time we need to be dealing with the impact of climate change at a global level by means of real action.
Mr President, after Copenhagen, let us reassess the whole global warming story. At Copenhagen, we had the irony of not just 'Climategate II', but also the onset of one of the harshest winters in decades. Since then, we have seen the debunking of the Potsdam sea-level scare; the Goddard Institute has been caught fiddling the temperature records; the vanishing Himalayan glaciers have been exposed as a fantasy; Mr Pachauri has emerged as a climate change profiteer. The world is cooling. Global warming is a fraud.
This is not a victimless crime. Carbon taxes push up fuel prices, killing our old folk as we speak. The billions wasted researching this non-existent problem are billions that cannot be spent defeating real scourges such as Alzheimer's, or ending real environmental disasters such as deforestation. Carbon credit trading makes billions for City sharks at the expense of families in poverty. The loss of agricultural land to biofuels has already doubled world food prices, so millions are starving while greedy corporations make even fatter profits.
Those pushing the unscientific nonsense of man-made climate change - Shell, Monsanto, the international banks, Bilderberg one-worlders, carbon billionaires and their useful idiot allies on the left - are running the biggest fraud in human history. They must and will be called to account, as should their collaborators in places such as this.
(DE) Mr President, ladies and gentlemen, in Copenhagen, and following the conference, much has been said about amendments to UN regulations. I suggest that we change the regulations in this House, so that those people in marginal groups, like Mr Griffin, do not speak at the beginning but right at the end, which is their rightful place in this political spectrum, at least in the first round.
Ladies and gentlemen, of course, Copenhagen was disappointing. Many of our demands and the expectations of citizens were definitely not met. I would like to add one thing to what has already been said. We want an international agreement for emissions from aviation and maritime transport. Unfortunately, Copenhagen brought absolutely no progress on this matter. It was not even mentioned in the Copenhagen climate agreement. That is a disappointing outcome, particularly as we know that every year that we lose will, of course, result in us having to raise our efforts even further. The later we start, the bolder and stronger our efforts will need to be, and with every passing year it will, of course, become more difficult. It is like a serious illness, the earlier it is treated, the milder the treatment needs to be. That is why it is a disappointment.
Nevertheless, we should not look at it from a negative, one-sided viewpoint. This morning, I was asked whether the subject of climate change was now politically dead in the water. It is not. It must continue and that is also what the citizens expect from us. We should look for the positive things that actually happened in Copenhagen. I will take two small examples, namely the undertaking by two developing countries, the Maldives and Costa Rica, to become climate-neutral in the next ten years. The whole world - Europe and the rest of the world - can follow their lead. These are small States, but if we look at a large State like Brazil, for example, what is happening there is also remarkable.
Therefore, we should analyse our mistakes and not be so arrogant as simply to carry on as before. However, we should not go round in sackcloth and ashes, either, but join with those in the world who want to make progress in protecting the climate. The game must no longer be industrialised countries against developing countries, but those countries who have understood what it is all about against the rest of the world, where the latter group, it is to be hoped, will increasingly shrink in size.
(DE) Mr President, Mrs Espinosa, last week I attended the Informal Environment Council meeting in Seville. It was the first Council configuration under the Spanish Presidency. You were, of course, unable to attend due to an unfortunate family matter, but your Secretary of State, Teresa Ribera, did a splendid job of representing you. Throughout the meeting, which was extremely well organised, the commitment of the Spanish Presidency to the matter was evident.
That is all well and good, but the result of this Council meeting was not very satisfactory. The Council of Ministers was divided, with a complete lack of direction. There is absolutely no agreement among Member States about what we should do now. That is not a good sign. It is your job and your responsibility to find the common denominator among the 27 Member States.
In my opinion, we need to do three things in the European Union following Copenhagen. The first is that we must regain the leading role in global climate protection. Secondly, we need to show credibility in the commitments that we have made and, thirdly, we urgently need to gain new partners before we get to Mexico.
With regard to regaining the leading role, I agree with everyone here who said that we should continue to state our promise to reduce carbon emissions by 30%. I would like to see us specify this 30% target to the UN Secretariat in Bonn on 31 January, not the old 20% target. If we make ourselves dependent on comparable efforts by others, it will take forever and Mexico will also come to nothing.
In terms of showing credibility, the EUR 7.2 billion must actually be realised before Mexico. The countries in Africa need to be able to see that the first measures are already in progress.
Finally, with regard to gaining partners, I hope that we will develop climate protection diplomacy and, with the help of the African Union in particular, that we will also find sufficient partners, including in Latin America and Asia, for a global agreement in Mexico.
Mr President, and fellow collaborators, we need to move on from Copenhagen. The truth is we do not know the way. We are stumbling around in the dark. I think we just simply have to explore every opportunity and hope that one or more of them will take us forward.
But I am sure we have to try to maintain our ambitions and keep our leadership, and on this point there is a crucial decision coming up within the next fortnight and I want to know what the Presidency is going to do to get it right.
Forty per cent of our emissions come from the fossil fuels burnt in our power stations. That is why the development of carbon capture and storage technology is recognised as so important. That is why the Council three years ago agreed that we should try and build up to 12 demonstration projects by 2015. Now, we agreed a year ago a method of financing those projects: to use 300 million in allowances from the emissions trading scheme. It took three months for that idea to come from Parliament, to get approval by the Council to unlock the door, but 12 months later, we still have not agreed how to choose the projects or use the money. The Commission has finally put forward a draft decision. It proposes only eight CCS projects, and the timetable it recommends means that it will be impossible for them all to be built by 2015. Commissioner Rehn has got the hot seat, then; I hope someone will pass him a note between now and the end of the debate so he can explain the lack of ambition in this document.
But it must be agreed: however inadequate, we have got to move forward. It will be debated at a meeting of the Council's Climate Change Committee on 2 February, and there is opposition from some Member States who oppose the Commission having the final say over the selection of projects and the use and distribution of the money.
Now this meeting will be the first opportunity since Copenhagen for the European Union to demonstrate whether it is going forward and taking practical steps or going to slip backwards. It is a crucial test both for the Commission and the Presidency.
So my question to the Minister is: Is the Presidency going to ensure that we get agreement at that meeting, or are you going to drop the ball?
(NL) Mr President, let us be quite clear: Copenhagen was a failure. Indeed, there were three real losers from the summit: the United Nations, the European Union and the climate. It is of the utmost importance, then, to turn these three losers into victors in 2010 on the way to Mexico. To achieve this, three things must happen. The first is that the EU must really speak with one voice, as Commissioner Rehn has already said, but - and I should appreciate a specific answer to this - who is it to be? Who will speak on Europe's behalf in Mexico?
Secondly, with regard to the United Nations, Europe must prove its leadership in the negotiations, too, which means no longer looking only to the United States and China, and instead looking mainly to the countries sharing our wish for action on the climate, such as the African Union, Mexico, Brazil and South Africa. We should be widening the group of countries with whom we wish to conclude an agreement.
Thirdly, the climate. It is true that we agreed on two degrees, but this figure also means something. The science says that two degrees means rich countries must reduce their CO2 emissions by 40%. Therefore, the EU must now promise 30%. On 31 January, it will have another chance to prove its leadership by coming forward with 30%, and I ask that the EU offer that figure. I would appreciate your response to this proposal, as it represents the only way to show leadership and make 2010 the year of the United Nations, the European Union and the climate.
Mr President, I support the environmental goals for 2020, but I have some serious doubts about some methods. The Copenhagen conference was a good example of a bad method. And what were the lessons?
The conference was too massive to be productive: a rock concert of 50 000 people is possible; a meeting, not. Secondly, Europe was outfoxed by China and India, and the US joined in. Instead of being a decisive player, the EU was a confused spectator.
What should we do? I think we have to reassess the form we used, rather a G20 than an event of Woodstock proportions. Secondly, we have to stop displaying moral arrogance by telling China and India what to do. Important barriers to punish both countries would be disastrous. On the contrary, the EU should re-examine its own stance, which will ultimately undermine our own growth and employment.
Finally, we need serious research on the body of evidence. 'Climategate' was already a reminder, and the claim that the Himalayan glaciers are retreating now seems to be based on speculation. Some members of the IPCC now even predict global cooling.
We need objective, impartial scientific research, and not an agenda-driven political activism. What is true and what is not: at present, we simply do not know, and I think we need to have the facts right, first. Commissioner, Minister, I hope you will look at these questions with an open mind.
(DE) Mr President, the United Nations climate conference failed due to the hard-nosed political interests of the industrialised nations. As a result, the basis for existence of billions of people in developing countries and in the island nations at risk of being submerged is in jeopardy.
There is no agreement on how we are to effectively limit the further warming of the planet. The EU played the game in the interests of its national undertakings and the profits of the large concerns. The target of reducing greenhouse gas emissions in the EU Member States by a total of 30% by 2020 was not brought to the table early enough.
Making better climate protection targets dependent on the prior concessions of other States is playing dice with the future of humanity. The facts are clear: in 2007, CO2 emissions per person were 4.6 tonnes in China, in Germany they were 9.7 tonnes and in the US 19.1 tonnes. We urgently need climate justice for the whole of humanity. Next year in Mexico City, the industrialised nations and emerging economies must come to a binding agreement with specific and ambitious targets.
Mr President, you can, of course, tell that I am a sceptic because I do not dress like a scarecrow.
I fought my way through the blizzard in Copenhagen, like many of you did. It is interesting, is it not, that we have had the coldest winter so far on record in London for 30 years? It is the same in Poland, Korea and China. We have had the coldest temperatures in Florida, Arizona, Texas - the first snow in Texas, I think, for a hundred years. Of course, as Giles Coren of the London Times said, my goodness me, we simply do not get it - of course that is what global warming is all about: we have got to get used to freezing temperatures.
Well, we have seen the Al Gore hockey stick, which is still, I gather, being shown in London state schools - Al Gore, snake oil salesman, crook! We have seen Professor Jones from the University of East Anglia - crook! And now - you will not know about this yet because it has been kept out of the public domain - the New Zealand National Climate Database: I have the figures here - all fraudulent.
When are you all going to wake up? Scam, scam, scam!
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, apparently all the science of climate change is nonsense, according to Mr Bloom, because we have had a cold winter.
I wonder if Mr Bloom would like to tell the House the difference between climate and weather.
Climate, Mr Davies, is what we all have to put up with.
(HU) Minister, I have surprising news for you. The climate conference in Copenhagen is over. You talk about targets and illusions as if we were still before the event. It ended in failure. No legally binding commitments were signed. The example of Kyoto shows what voluntarism means. We are all aware of the value of the United States' undertakings, but Canada is also worth mentioning. Canada signed the Kyoto Treaty, and then increased its carbon-dioxide emissions by 26% without any consequences. Copenhagen is a clear message about the world we are living in.
The world today is determined by economic fundamentalism. Whenever the interests of society face the interests of the global economy, the latter always wins. Of course, behind the global economy there is a small power elite. In order to stop irreversible climate change, we would need to change another climate. We need to change the political and moral climate. Before doing so, as long as people serve the economy and not the other way around, until the eco-social market economy becomes the guiding principle, all similar conferences are condemned to failure.
(DE) Mr President, if we can learn anything from Copenhagen, then it is a sense of reality. I still remember the debate we had here in this House before Copenhagen. Everyone was glowing with optimism, but it came to nothing. It was an international conference with its own rules, and we can achieve little with good will alone. So, let us approach the next negotiations in Mexico with the necessary sense of reality.
If we were to assess Copenhagen, we have to say, to be fair, that it was not so bad, because the result can serve as a basis for the negotiations in Mexico and something, at least, was achieved. The greatest disappointment for us Europeans has to be that we - the EU - were not there when the final document was drawn up. That must give us pause for thought, because we are always emphasising the fact that we are the ones who want to take a leading role in the global fight against climate change.
Why should this be? First of all, probably because, with our 14% CO2 emissions, we are not among the largest emitters. The US and China together account for almost half. However, in Europe, we do not speak with one voice. The last Environment Council showed very clearly how different the views are there. Many Member States view the problem very differently to the majority in this House, for example.
However, another reason is surely the fact that we Europeans are not as good as we always claim to be. If we take these clean development mechanisms, in other words, these joint implementation measures, and the other measures out of the equation and consider only our own measures for reducing CO2 emissions, then we can see that our balance sheet is not as good as we maintain.
Thirdly, we also have to say that other countries and other regions of the world have a different approach to this problem. Our big goal is a legally binding agreement. However, China and the US are opting for a different route.
Overall, we need to consider whether we should not be more flexible in our negotiations, because working together to combat the phenomenon of climate change is important, but the methods we employ to achieve this could be quite different.
(DA) Mr President, the question that I would put to the climate sceptics in this House is this: if nine out of ten doctors told you they were more than ninety percent sure that you were seriously ill, but that they had some medicine that could cure your illness - a medicine with no side effects - would you take the medicine? Of course you would. That is how the world should have reacted in Copenhagen. That is how the world should of course react when more than ninety percent of leading researchers in the field say that global warming is real and that it is man-made. The EU should therefore demonstrate leadership. Obviously, we can criticise the US. Obviously, we can criticise China for not having had the political will required in Copenhagen. In this House, however, we must look nearer home - we must be critical of the lack of initiative shown by the EU. The EU could have done two things, and it should do two things before the conference in Mexico. Firstly, we should take the lead as regards committing ourselves to reduction targets. That means moving from the 20 per cent reductions promised by 2020 to 30 per cent. Secondly, we should name the amounts we are willing to contribute to financing long-term adjustment to the climate changes that we know are coming. Finally, it is obvious that we will also have more of an impact if we speak with one voice, because we will then be able to negotiate more rationally and clearly than we were able to in Copenhagen. Mr Callanan of the European Conservatives and Reformists said: It would be crazy to raise our ambitions in the current state. No, Mr Callanan, it would be crazy not to raise our ambitions!
It would be crazy to raise our ambitions in the current state.
No, Mr Callanan, it would be crazy not to raise our ambitions!
(SV) The Copenhagen Summit was, without doubt, a great disappointment, but the important thing now is to look to the future. That is what we liberals are doing, and I hope that we can do so together in Europe. We need a strategy and we need a 'post-Copenhagen agenda'. An important tool for achieving this is continued investment in the emissions trading system. The EU should immediately open negotiations with the US to integrate the emerging American system with the European system. A transatlantic market for carbon emissions could be the start of a global market.
Mr Rehn gave an extremely good introductory address. He is quite right in his conclusion. The EU must speak with one voice in these negotiations. However, it must be borne in mind that under the Treaty of Lisbon, the European Parliament can now influence how these decisions are taken. Parliament has to be involved in the preparatory work, since a final agreement requires our endorsement.
Within Europe, we must, at the same time, continue to strengthen our own carbon market and stop giving away trading rights for free. We need to invest in new technology and thirdly, we need to set a price floor for carbon dioxide. The climate targets can be reached through the mechanisms of the market, not through more bureaucracy.
If we now put the Copenhagen conference behind us, make a new start and put all our efforts into future measures, then the first thing we need to focus on is EU 2020. The measures are included there and we need to have well-honed proposals as regards energy efficiency and how we invest in new technology. We need a climate jobs strategy. Finally, I would like to say that clearly, we need a 30 per cent reduction in carbon emissions if we want to win not just the battle for the climate, but also the battle for the market.
(FR) Mr President, Mrs Espinosa, I have been very surprised at the self-satisfaction you show with regard to EU action in the climate field. It is true that Europe has done more and better work in the last 10 years than most of the other countries in the world, but there was clearly a failure of European leadership in Copenhagen.
In Copenhagen, we also saw Europe become simply the combination of the personal communication strategies of the European Heads of State or Government, and I should like to specifically mention Mr Sarkozy, Mrs Merkel and Mr Brown in this connection. Under these circumstances, it is clearly easy to knock the UN process. It is true that the UN system is complicated, and that a G20, where the agreements are meaningless but there are opportunities for major publicity stunts, is much simpler.
This means that this coming year, Europe must do more and better work. We currently have a 20% target. However, 20% actually means doing less in the next 10 years than we have done in the past 10 years; it means reducing Europe's climate effort. This is not only absurd for the climate, when the scientists are telling us that we have to reach a 40% target, but it is also absurd for our economy and jobs.
Therefore, Mrs Espinosa, please do not reduce Europe's climate ambition to the lowest common denominator, to the objectives voiced by President Barroso, who does not want to budge from the 20% figure, or to those voiced by Italy and Poland, which will soon deny the existence of climate change. Reread Parliament's resolution and immediately opt for an unconditional 30%.
(PL) Mr President, we have to accept the fact that no one, with the exception of several European states, wants to pay for restrictions on CO2 emissions, or to cut back on their energy use. It is even worse than this. Some developing countries, using irritating anti-colonial rhetoric, want to get rich on this, while at the same time being the biggest emitters of carbon dioxide into the atmosphere. African countries, China and India want to keep their exemptions not to submit to the international system of monitoring emissions and, at the same time, receive billions of euros for clean technologies. This is a position we cannot justify to our taxpayers. After the Copenhagen conference, we must get it into our heads that Europe cannot bear these costs on its own. Firstly, because acting on our own, we will slow down the growth of our economy even more, and strike at the prosperity of our citizens. Secondly, by acting on our own, we will not change anything connected with emissions, because we have already managed to limit our own emissions.
(FR) Mr President, Minister, ladies and gentlemen, although Copenhagen was a failure, the mobilisation of non-governmental actors was exceptional and revealed that there is true international support for climate justice.
From now on, it will be a given that the continuing negotiation process will have to take into account, as a matter of priority, the interests of the small vulnerable island states and of Africa. It will also be crucial to ensure that the USD 100 billion announced in Copenhagen is indeed in addition to the commitments made in the area of official development assistance.
Finally, we must bear in mind the fact that we have very little time in which to act before the consequences of climate change become irreversible. The year 2010 represents our last chance if we want to ensure real success in Mexico City.
(IT) Mr President, ladies and gentlemen, do not say that we did not warn you about this. The resolution on COP 15 passed by this Parliament was all smoke and no fire.
We asked for too much and we have achieved nothing. Those are not the words of the Lega Nord but of Ivo de Boer, secretary of the UN climate change conference. It has not really been a disaster, even if the agreement is merely a letter of intent. The text which prevented COP 15 from drawing a complete blank, agreed at the end of a marathon of negotiations of a truly unprecedented duration and intensity, contains very little substance.
The Copenhagen Accord, agreed by US President Obama, Brazilian President Lula, Chinese Premier Wen Jiabao, Indian Prime Minister Singh and South African President Zuma, and imposed on all the remaining countries, has not even been formally adopted. Following its rejection by eight countries, which prevented its adoption, the Accord was merely taken note of by the plenary of the 192 participating states.
Ladies and gentlemen, the global warming story is a waste of time. Since December, newspapers and television news programmes have been reporting that Europe is in the grip of freezing cold weather. Let us avoid useless and costly speculation about the climate.
(DE) Mr President, ladies and gentlemen, the only concrete result of the climate summit in Copenhagen was the limiting of global warming to two degrees Celsius. The measures needed for this, however, have remained a mystery. This minimal compromise is disappointing for us, particularly since it is now up to each individual State to decide whether or not to accept the agreement on climate protection goals. Time really is running out. It is up to us to now decide what happens next. We should promote sustainable, climate-protecting development, which allows us to use the resources of our planet in a responsible way, for us and for future generations. The EU and its Member States should develop their world-leading role in green technologies. Then we will at least have made a start.
(FR) Mr President, Minister, Commissioner, nobody could have failed to notice that Copenhagen was a wasted opportunity. However - and, yes, I am echoing your words here, Commissioner - this summit still had two virtues. The first was that it mobilised many more Heads of State or Government than the Kyoto Summit did. The second is that it enabled emerging countries to benefit from financial commitments aimed specifically at helping them to combat global warming.
So what should Europe do now? Of course, it should continue its excellent work to reduce greenhouse gas emissions, because the truth is that Europe has already been extremely virtuous. With regard to the Kyoto target, which was an 8% reduction, European companies have achieved a reduction of just under 13%. The latter have therefore shown themselves to be extremely virtuous and very committed to the protection of the environment. However, this fight and this virtuous attitude absolutely must not be situated in a context of unfair competition. As I told you at the hearings, Mr Rehn, all this can be situated only in a context of completely fair competition. Indeed, we must consider implementing a carbon tax at the borders of the European Union, because we cannot abandon our businesses and thus our jobs to completely unfair competition, to the advantage of countries that show no respect for, or do not apply the same standards regarding, environmental protection and greenhouse gas reduction. I therefore think it is absolutely essential - and I echo my fellow Member Mrs Lepage here - that, at some time in the future, we give thought to implementing a carbon tax at the borders of the European Union.
Secondly, I was rather delighted to learn at the hearings that Commissioner Tajani has not ruled out the undertaking of an impact study on the possibility of imposing this carbon tax at the borders of the European Union. Therefore, little by little, I think that we are going to win this battle, because it is important to protect our European companies and jobs.
(EL) Mr President, Mrs Espinosa, we would certainly have preferred today's debate to be held under different circumstances, where we would be called upon to evaluate a global, legally binding agreement and to decide, as the European Union, on what to do next. Unfortunately, the results from Copenhagen were well below par in the circumstances. That is the first main reason we are expressing our disappointment.
The second reason we are expressing our disappointment and which particularly concerns us as the European Parliament is the poor figure cut by the European Union at the Copenhagen Summit. While one would have expected that, at the first global summit following the entry into force of the Lisbon Treaty, the European Union would have spearheaded an effort to achieve a new, ambitious, substantial, global agreement on combating climate change, we and the European citizens witnessed a show of fragmentation, with some European leaders playing their own game and the European Union playing the role of sidekick and spectator. This is not the role we would wish for or the role which befits us.
So what needs to be done? We call on the European Commission and the Council to show that it is up to the job and to safeguard a leading role for Europe in this new endeavour. May I remind you that it is not merely a question of restricting the repercussions of climate change. It is a much broader challenge; the challenge of changing to a new development model, a green development model which will be Europe's answer to the need to create new jobs, to support the competitiveness of the European economy and to consolidate the leading role of the European Union in the new order.
The outcome of Copenhagen was deeply disappointing, but we must now move forward. The EU needs to commit itself now to a 30% cut in emissions for three reasons.
The first is simply that a 30% cut requires barely more effort now than the original 20% cut, simply because of the fall in economic activity due to the recession.
Secondly, to rein back now would be to lose the momentum which has been built up in the new green industries. We cannot 'half-commit' to investment in renewable energy sources and low-carbon transport. There is massive infrastructure which needs to be put in place, whether it is a North Sea supergrid or, on a smaller scale, plug-in charging points for electric cars. Hundreds and thousands of new jobs are at stake, potentially 70 000 jobs relating to offshore wind in the UK alone, but these jobs, which are so necessary for economic recovery, will only be realised if there is a clear roadmap towards a zero-carbon Europe by 2050.
Investment has to have certainty, and we need to be aware that Europe is in danger of losing its place as leader on renewable technology. Both the US and China are growing their renewables industries very rapidly. If we hesitate now, those new green jobs will move to other continents.
Finally, we need that 30% cut because most of the extra commitment can easily be realised by increased energy efficiency. Not to do more on energy efficiency would, in any case, be crazy. Energy efficiency means economic efficiency. It means lower energy bills, not higher ones, and it improves energy security. So, whatever figures are put on the table by the other parties on 31 January - and maybe we will be pleasantly surprised - the EU must commit now to a 30% cut.
(CS) When reviewing the Copenhagen Summit and its results, one should employ common sense and look through the prism of the multitude of available environmental and economic data confirming that there is no such thing as global warming, and if it does exist, it is totally beyond human control, being caused purely by natural forces. By the way, we learnt last week that a significant portion of the environmental data used by the Intergovernmental Panel on Climate Change was either knowingly falsified or misinterpreted. Seen in this light, it is good to see that the Copenhagen Summit has failed. I do hope that this failure will, first of all, bring a departure from the aggressive so-called 'green' politics. Secondly, politics will get back to genuine topics that really concern people in today's economic recession. Thirdly, it will prevent the waste of taxpayers' money on controversial green projects. Fourthly, it will create space for a matter-of-fact debate on the rational, efficient and cheaper provision of energy, and we will see the renaissance of nuclear energy. Ladies and gentlemen, when I meet my constituents, they shake their heads with incredulity over the topics we discuss here, failing as we do to deal with their real problems.
(PT) Mr President, despite its urgency, what we saw in Copenhagen was several steps backwards. Copenhagen did indeed mobilise more heads of state than Kyoto, but it also created more divisions and, as a result, it turned into a scenario of 'every man for himself', where every state can set out their goals and, moreover, do so on a voluntary basis.
We should note that we have a target reduction of 2 degree Celsius and goals for funding without any explanation whatsoever. These cannot be seen as a consolation. However, I believe that we have to act with an eye to the future, and this means moving from words to actions.
The European Union always wants to be a leader, and always has. However, when we arrived in Copenhagen, it faltered, failing to define or defend the goals that it had stated here, and which it said that it would never give up.
My question here, then, is whether in the future we will not act more fairly, whether we will continue to allow a situation where the poorest people go on paying the heaviest price due to our weakness and the decisions of some people over others.
(FI) Mr President, the Copenhagen climate summit was a complete flop. I voted against the resolution here in December. I was right, like 92 others here.
The European Union very arrogantly endeavoured to offer the entire world its own solution. A few days before it began, emissions trading fraud worth EUR 5 billion was exposed. This must have been embarrassing just before the meeting was due to start, with the EU offering a way out and facing abuses of funds worth EUR 5 billion. This was shameful, and is the EU now at all worried that these abuses will be investigated? If we are to impose restrictions on emissions, let us introduce a specific emissions system, as we have with cars. It works, although there is never a case for winding down our steel, metal or wood processing industries, in Finland or in the EU countries. That is to no avail: workers and employees should not be made to suffer.
(Applause)
(SL) I, too, am disappointed with the outcome of the Copenhagen conference, but let us stop bemoaning the poor results and let us instead think where we go from here, so that we do not meet with further disappointment. Telling ourselves 'Let us build upon the work we have done because we just need to make some changes' is not enough.
The first question I wish to ask myself in this respect is what COP conferences are in the first place? Are they real conferences or just a display for the public? They are both, of course. However, we need to ensure that experts can get on with their jobs and that the public is informed, not only about the informal events which take place on the fringes of conferences, but also about the actual work we are doing. Europe should, therefore, reconsider the organisational aspects of such conferences.
My second question is: What is the role of world leaders at such conferences? Do they come to these conferences in order to pursue their domestic political campaigns or do they come to help participants reach a compromise? I think we also need to reconsider the working methods of such conferences and the roles of the world leaders who attend them.
My third question concerns the leading role of the European Union. Yes, we have taken many good measures to ensure that Europe can maintain its leading role in developing environmentally friendly technologies, but we have lost our leading role in the negotiating process. In my opinion, we should not settle for playing merely a coordinating role in the negotiating process, because we have to be an active negotiator ourselves. That is why we should not lay all our cards on the table before negotiations begin and trumpet the goals we are after. We should also be trying to bring ourselves closer to third countries, not distance ourselves from them.
The final point I wish to make is that we must include in our international meetings the issue of climate change as a matter of urgency and here, of course, I expect close cooperation by both of the commissioners in charge of these two areas.
(ES) Today, at the start of 2010, we are not where we would have hoped to be in the fight against climate change. We are not there because right now, we should be at the stage of moving towards the adoption of legislative changes brought about by an agreement reached in Copenhagen.
We are not at that stage, and we should be sorry. We should regret the fact that, in Copenhagen, ambitions were lowered in the fight against climate change, that a binding agreement was not signed and that the procedure lacked transparency. Consequently, we do not have the sufficient legal base or means to cater for people's needs, especially in developing countries.
However, nor are we at the stage we were at before Copenhagen, because in Copenhagen, we did reach a targeted agreement with the United States, China, India, South Africa and Brazil, to which other countries later signed up, such as Russia, Australia, Norway, Sweden and Spain. We should not forget that, together, those countries are responsible for three-quarters of carbon dioxide emissions; nor should we forget that many of those countries were previously outside the Kyoto Protocol.
Therefore, the step we have taken is not enough, but it is significant. We should take advantage of that significant step in order to push forward from within the European Union. The European Union has been the driving force for all the progress that has been made. However, that progress will not continue unless the European Union keeps pushing.
With a view to Germany and Mexico, we have to work to reach binding agreements and to obtain resources that can help developing countries to mitigate their emissions, to adapt and to update their technology. We have to do this for reasons of efficiency, fairness and because we are in need of more partners.
I am sure that the Spanish Presidency will work towards that end.
Mr President, I have good news for the House: in common with many scientists, I personally have concluded that there is no climate crisis! Global sea levels are not rising significantly and, as the IPCC has been forced to admit, Himalayan glaciers are not in rapid retreat. The small increase in mean global temperatures over the last hundred years is entirely consistent with well-established, long-term, natural climate changes.
Copenhagen showed that many nations, especially China and India, are simply not prepared to sacrifice economic performance to solve an entirely speculative problem. In Britain, a majority of voters no longer believe in man-made climate change and they will not pay for futile and pointless attempts at mitigation. The recent leaked CRU memos show that even the high priests of climate alarmism are in despair at the failure of nature to follow their forecasts, so they are falsifying the figures to sustain their fantasy.
We must now demand a full public inquiry into the suspect data before we spend another penny on mitigation.
(PT) Mr President, the United States and the European Union, the first and second largest emitters in the world per capita respectively, have a definite and unavoidable responsibility for the failure of Copenhagen, which no amount of passing the buck can diminish.
Among other aspects mentioned here, the summit failed as regards funding for the so-called 'adaptation' for developing countries, due to the insufficient number of those who made commitments. At the same time, the burdens on these countries continue to be hypocritically ignored. These include their enormous foreign debt, an amount that is truly astronomical when compared with the level of funding announced, and which severely limits any real possibility of sustainable economic and social development.
The summit foundered on the serious discussion of the perverse results of the market-based instruments and the flexible mechanisms of the Kyoto Protocol. Among other problems, the summit failed to address the causes of climate change beyond its effects. This is an irrational way of approaching economic and social issues, and it precludes any solution for this or any other problems that humanity ...
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, in this Copenhagen agreement, a two percent goal was accepted by 180 member countries, but it is still not legally binding. Not much came of all of the plans that we made here. It all went wrong in Copenhagen. It could also be called a defeat. It is important to describe the situation accurately in order to have the opportunity to think carefully about why this happened, so that we can then make some progress on this matter.
I am slightly shocked by some of the speeches I have heard here. People are saying 'we need to fight harder', 'let us continue to do what we have been doing', 'we need a higher percentage', 'more money', 'the problem was simply not enough unity in Europe' - I think these statements are too casual, too superficial in their analysis of the situation. Simply carrying on and marching forward is not the solution. These were not the reasons for this outcome. Have we actually considered and discussed with one another all of the essential issues in a fair and objective way? How have we dealt with the questions of fellow Members, whether justified or not, who said 'we have questions about issues that we are critical of, climate-sceptical questions'? How did we respond in the Committee on Climate Change when fellow Members said 'we also want to hear the other point of view - the opposing position of some scientists'? What opportunity did we actually have to present that? Moreover, regardless of which position we take, we need to discuss calmly how we should deal with the recent information that fellow Members have also just mentioned that the IPCC made a mistake with regard to the melting of glaciers?
A second set of questions also needs answers. Are we using the right instruments to tackle this? There are always new timetables, more percentages, new regulations and stipulations. This is a rather bureaucratic approach. Is Mrs Ek not right to emphasise so strongly that technology, innovation and market mechanisms are the way forward here? Other states are taking different approaches, but it is not the case that they are doing nothing. Perhaps a bit more openness and a bit more reflection will give us a chance to be more effective in this matter. This is what I would like to see, rather than the method of 'shut your eyes and advance'.
Mr President, I do not want to depict a doom scenario, as has been done here. I do not want to depict a doom scenario for the future, nor do I want to look back in anger about the failure of Copenhagen - although I am angry.
Therefore, the resolution is to do far better in the future, the next opportunity being Mexico this year. Firstly, do not walk alone next time. In Copenhagen, we looked back and we stood alone in our ambitions. We must be able to convince others to be as ambitious as we are. How can we claim to be in the driver's seat if we fail to convince others of our ambitions and of the destination?
Secondly, no one size fits all. As sometimes was proudly said during the run-up to the climate summit, there is no plan 'B'. Well, we certainly know it: there is nothing right now. We have nothing. So we had better have a plan 'B' next time.
Last, but not least, how can we win in diversity if our slogan is, I mean, unity. We had better unite next time, and that means one voice. We need a univocal mandate. Europe really needs one voice. So, President-in-Office, are you willing to commit yourselves to obtaining an exclusive - and not a shared - mandate? It would be an exclusive competence for the European Union in climate policy and climate agreements.
(PL) Mr President, the climate, and nature itself, which is all around us, belong to all people, including future generations, and that is why we must feel responsible for their protection. During the recent climate summit, world leaders did not manage to come to an understanding on a common strategy or instruments to help reach this objective. Paradoxically, I do not think this is bad news, in view of the disturbing information which is coming from, among others, Great Britain and the United States, about an attempt at manipulation by certain lobbies, using scientific data to achieve a specific result.
We need a reliable diagnosis of the situation. Therefore, I appeal for the appointment of an independent, international expert group, which will compile a thorough report stating whether human activity really does affect climate change and if data has been falsified. When establishing a common strategy for protecting the climate, EU politicians should also take into account the economic disproportions between the countries of Western and Eastern Europe. In view of the crisis, the measures which have been proposed could lead to the ruin of many economies.
Mr President, Minister, the Copenhagen conference ended with a result that was a long way from what was expected. The countries took note of a document whose objectives were unclear and not binding. Copenhagen stood for much more than a climate summit. There was a new correlation between prominent players on the world stage and the proper role of multilateralism in the UN system. The growing influence of the emerging countries was evident. Copenhagen showed that we need to rethink the role of Europe on the world stage. We will need to make the most of the possibilities offered by the Treaty of Lisbon in order to prepare the way for the next COP. We need to be ambitious, united with one voice and forging strategic alliances.
The result of Copenhagen forms a foundation for us to build on with further work. The EU should try to ensure that the next stages in the negotiations will further develop the Copenhagen Agreement, with a view to reaching a legally binding agreement by the end of this year. It should also contribute to the implementation of provisions for giving funding to developing countries, and with regard to forests, technology transfer and adaptation measures.
Internally, Europe has a big task ahead: it needs to implement the energy and climate package, to invest in clean technologies, scientific research and energy efficiency, to invest in a new industrial policy based on innovation and the efficiency of natural resources, to promote policies on low-carbon cities and sustainable transport and mobility. This is the only way that we can lead, but real leadership is based on providing a good example.
(HU) Mr President, Copenhagen showed us that the EU failed to find partners for its far-reaching ideas. In the future, the EU must not give up its targets, the commitment of three times 20% but, at the same time, it should reconsider its negotiating position and mandate, because we cannot pursue an ostrich policy. The lessons from Copenhagen should be learnt. That mandate was not successful. We failed to understand the commitment of China and other developing countries. We failed to understand the room Mr Obama had to manoeuvre and we were unable to speak with a common voice. As part of the debate of the Spanish Presidency, the President, Mr Verhofstadt, rightly stated that Europe had no common voice.
We cannot pursue an ostrich policy. After Copenhagen, we cannot behave and we cannot do politics the same way as we did before Copenhagen. The EU should reposition itself and set a new mandate by the time of the negotiating round in Mexico. First of all, we should investigate how to achieve the 2o C target, which is the result of Copenhagen. During the next period, European policy should be aimed at establishing a flexible position in order to achieve success. Thank you for your attention.
(NL) Mr President, Mrs Espinosa, this morning, the Nationale Voorleesontbijt (national reading-aloud breakfast) was held in Dutch schools. In my constituency, in Noordwijk aan Zee, which lies just behind the North Sea dunes in an area that will be first in the firing line if the sea level rises, the schoolchildren were told a story entitled 'A meeting', about snowmen deliberating how to keep the warmth at bay. They talk and talk until they have all melted. To be frank, on a bad day, this debate does remind me a little of that.
It is true that Copenhagen was not a success. Now we could continue to point to other countries or individual sectors; these one-liners have occasionally cropped up in the present debate, too. Yet it strikes me as a better idea to look ahead to what Europe can, and, more importantly, must do in order to shoulder its responsibility and ensure that an international agreement is still reached. Hence, in my opinion, the option of a 30% reduction must be kept expressly on the table. In addition, Europe must look at ways of promoting new technologies, including with European funds, for example, by promoting the construction of CO2-neutral greenhouses that are also capable of producing energy, instead of us always viewing agriculture as a problem. Moreover, we must base our approach on science, knowledge and skills and not on emotions, however much we all care about this debate.
Finally, as many of my fellow Members have already said, we must speak with one voice. There should be only one seat for Europe in Mexico rather than the eight that were apparently needed in Copenhagen. President-in-Office, how do you plan to achieve this together with the Commissioners with responsibility in this field?
Mr President, the hope generated by years of preparation descended into despondency and despair as it became increasingly clear that the deal we had come to agree in Copenhagen was slipping from our grasp as each day passed.
We must be concerned about how easy it was for the US, China and others to circumvent the UN structures, sideline the EU and agree an arrangement which fell far short of global expectations.
One thing is clear. The UN climate talks system needs life-saving surgery before Mexico at the end of this year. As it stands, President Obama is a prisoner of his political system, for he needs 67 votes in the Senate.
China refuses all measures which would be binding and open to international scrutiny. The irony of the situation is that, the longer the US, China and others frustrate, delay and prevaricate on a deal, the tougher the targets for reduction will, of necessity, become.
Let us look at solutions. The EU and this Parliament need to examine honestly how it approaches such matters in the future. Europe must be much more assertive in standing up for itself and, in doing so, should continue to set ambitious targets involving targets and emissions reductions of 30%.
This is an economic race to lead the world into the 21st century based on green jobs and sustainable living. Europe must win that race regardless of what our friends do or do not do.
(ES) I would like to welcome Mrs Espinosa; I am very pleased that she is here.
I am most concerned by the change in attitude, and the fact that our analysis of Copenhagen may well lead to a change in attitude. Firstly, I think that one of our problems is a lack of humility and realism, as my colleagues have already said. Above all, however, I am concerned that, when we have been to other countries, we have found that they do not talk about climate change but rather global change.
The context in which we will be moving in Mexico, and the context in which we have been moving, is that of a growing population, a food shortage, a need for more agriculture, and limited land and water resources; therefore, any decision we take on climate change must be considered within that context. Of course, we must also remember that many countries have a right to develop.
We thus need to take a systemic view, something that is lacking in our analysis of climate change. Climate change cannot be resolved on the issue of emissions alone. A sectoral, quantitative vision does not lead anywhere.
What is more, we have to attach greater importance to science. In particular, I ask the Commission that those teams who tampered with data be checked and have their funding withdrawn, if the European Union is indeed supporting them, because this will discredit us forever.
How are we going to coordinate on this matter? That is another very important question. How is the European Union going to organise itself in order to reach an agreement? We should have already started working on that this morning.
Finally, the issue that concerns me: adaptation is carried out in the territory concerned, and we have to begin that process, once again, with a new, strategic vision of the territory; this includes productivity, strategic reforestation, regions, areas and districts devoted to agro-energy and, of course, water and biodiversity. We are lacking that vision.
On this point, I think we need to think about the option of Structural Funds for new strategic plans in all regions in order to be able to carry out this adaptation; and decision makers should be invited to begin that strategic revision of the territory because we do not have responsibility for that area and it will be very difficult to work on it from Europe.
(NL) Mr President, ladies and gentlemen, as has been said many times already, of course, the summit was a failure. We are miles away from our objectives. Over the next few months, we shall have to see if things can still be put right. I believe, however - as others have also said before - that there is still a great deal we can put right ourselves, even without an international agreement under the auspices of the United Nations. I am thinking in particular of what we can do to achieve a more sustainable transport system. A priority objective was to reduce aviation emissions by 10% by 2020 working through the International Civil Aviation Organisation (ICAO), and maritime transport emissions by 20% through the International Maritime Organisation (IMO). Thus, I should like to ask the Council and the Commission to continue negotiations within these organisations and to step up the pressure by starting to prepare unilateral measures already if an agreement cannot be reached in a relatively short period of time.
In the meanwhile, of course, there is a great deal of homework we can be doing ourselves. With regard to intra-European transport, I heard Commissioner-designate Hedegaard advocate an ambitious climate and transport package during the hearings. Commissioner-designate Kallas seemed rather less clear, but I would remind the Commission that transport accounts for 25% of CO2 emissions and, as such, requires urgent action. It is complicated, it is difficult and it requires a combination of measures, but I call on you to continue working on it and thus to make an important contribution to a more sustainable policy.
(FR) Mr President, Minister, ladies and gentlemen, we no longer need to demonstrate the importance of the issue of climate change. Its short, medium and long-term impacts are undeniable, although the results from the JESC have made the front page of a certain national newspaper and will undoubtedly strengthen the sceptics' position.
The Copenhagen conference appeared to the world to be a unique opportunity for world leaders to bear witness to, act on and correct the effects of this process of climate change. The European Union was a key player at this forum, not only on account of the bold legislation we have passed to limit the impact of our activities on climate, but also because Europe represents a union of countries which can really make a difference.
The outcome of the Copenhagen conference has obviously left a feeling of dissatisfaction, but I refuse to call it a failure. The world, including even one of the most reluctant countries, China, has agreed on the issue of limiting the increase in temperature to two degrees. Brazil has just passed a law aimed at reducing greenhouse gas emissions by around 39% by 2020, in line with its undertakings.
Many other countries also showed great ambition with regard to greenhouse gas emissions reduction targets. I am thinking here of Japan and Norway. I must also highlight the very positive point that was the consensus achieved on the urgent need for a mechanism for reducing emissions from deforestation. A specific and unanimous text was produced on the implementation of the so-called REDD+ mechanism to reduce deforestation and enable CO2 to be stored naturally.
Although far from a binding agreement, but clearly along the lines of a political agreement, the outcome of Copenhagen should lead us to question why it was such a disappointment. I attended the Copenhagen conference, as did a number of my fellow Members, with this desire to participate, to help and to see a Europe of negotiation and of leadership take action. I was hugely disappointed because Europe, and particularly Parliament, clearly did not play the role that it deserved to in the negotiations.
To make its presence felt, Europe must be seen to be stronger in this area. The meeting of our environment ministers in Seville went nowhere, and our leaders were seen to be unsure and hesitant, and we are still divided over our targets.
I hope that Mrs Hedegaard, armed with her proposals and the undertakings she gave before the Committee on the Environment, Public Health and Food Safety, will be able to restore the ambitions of the European Union.
(NL) I concur with what Mrs de Lange said on behalf of our delegation from the Dutch Christian Democratic Appeal (CDA) in this debate. I, too, am disappointed that the legal agreement failed to materialise, and I should like to put a question to the President-in-Office. What are the implications of the lack of such an agreement for our legislative framework, namely the package we have laid down for CO2 trading, among other things? What will be the impact on that system? Can you tell us that? I should like to point out, chiefly in my role as coordinator of the Group of the European People's Party (Christian Democrats) for regional policy, that our objectives must be retained in full. Also, Europe should not question the efforts of citizens, towns and cities, regions and enterprises that have committed themselves to the package of implementing programmes. The climate issue is not just hype, and I also note that, fortunately, it is enshrined in the EU 2020 strategy of the new Commission.
I would also point out that we have now turned the EU's own instruments and resources towards climate-related priorities: 30% of regional funds have been channelled to the climate and to energy-related projects, which is double the figure for the previous period. This particular priority creates scope to continue with the innovation and new green technology that will help give us the edge at a global level. This also goes for expenditure under the European Economic Recovery Plan. I believe that this sets a positive trend, including for the financing beyond 2013. I do indeed note great commitment in regions, towns and cities to continue working on this. It would send the wrong message - in the desperation that may be perceptible in a number of speeches here - to diminish this ambition. I share your hope that, in Mexico - our second chance - we shall do better.
(HU) Mr President, we should not embellish things. Copenhagen was a failure. I do not want to focus on this, however, but suggest that instead of criticising others, we would do better to mind our own business. We have to admit that one of the reasons behind the failure was the lack of a common European position in Copenhagen, either in terms of CO2 quotas or funding. I agree with those who say that it is the prerequisite of successful negotiations to have a common EU position. That is true. What do we need in order to achieve this? It is necessary that the Commission and all Member States of the European Union adhere to both the letter and the spirit of the Kyoto Treaty. Hungary, Poland, Romania, Bulgaria, the Baltic States, Slovakia and the Czech Republic fulfilled their commitments beyond the level determined in Kyoto. Therefore, they can sell their CO2 quotas. I think it is dishonourable, unfair and inappropriate on behalf of the Commission and the other European Union Member States to deprive these countries of this opportunity.
In Copenhagen, Poland and Hungary suggested a compromise. The point of it was to retain the possibility of selling the quotas beyond 2012, but its volume per year should be limited, and the money received should be spent on green investments. We suggested a compromise for the sake of a common European position. Now it is up to the Commission and the EU-15, especially because without Hungary, Poland, Romania, and the other countries, the EU-15 could not state to have delivered on their commitments, since instead of the 8% undertaken, only 5.5% would have been achieved. Thank you for your attention.
(FR) Mr President, the negotiations have highlighted the failure of the EU's strategy, which was aimed at making others follow in its wake by being the most virtuous.
The reality is that there was a gulf between the rhetoric of an EU wishing to be the world leader in the fight against climate change and its capacity to get others on board in the final negotiations. Not only did nobody come on board but, by putting all its cards on the table far too early, failure was inevitable. In fact, the EU was virtually inaudible during the final negotiations.
So what are we to do now? We must, above all, implement the principle of reciprocity in our exchanges with third countries. Europe can no longer accept a situation in which certain imported products do not satisfy environmental requirements. The situation brought about by the failure in Copenhagen therefore creates uncertainty as to the future international operational rules in the area of carbon emissions reduction, which is particularly harmful for those companies of ours that are required to make major investments. This lack of visibility could also have a detrimental impact on the CO2 market, the rise in power and smooth running of which require a clear and stable framework.
At the same time, the United States and China are investing massively in green technologies to create the green jobs of tomorrow. Europe must not miss the innovation train. It must support a real European industrial policy because that is the real challenge of the fight against climate change. These new clean technologies are available; it is up to us to accelerate their use in our policies for the benefit of everybody, and especially of developing countries.
That is the challenge that must be taken up by the EU. It has the means to successfully undertake this revolution, but let us be more pragmatic as we approach the next deadlines so that, a year from now in Mexico City, we can turn the agreement concluded in Copenhagen into something legally binding.
(PL) Mr President, Mrs Espinosa, Commissioner, the Spanish Presidency has decided to prepare an evaluation of the Copenhagen climate conference, while we are saying here, according to many speakers, that it ended in a fiasco. However, a fiasco does not have to be a disaster - sometimes you have to draw good conclusions from a fiasco and see what really caused it. Current European Union strategy for negotiation on climate protection needs to be evaluated, because preparations are under way for the next summit, to be held in Mexico in December this year.
I have a question: should we increase the reduction objective, since the current objective was not achieved in these negotiations? We have to find partners for the present objective, and for an increased objective we do not have any partners at all. It needs to be pointed out that without the United States, China and India, and this has also been said many times in this Chamber during this debate, there will be no success with the objectives set by the European Union at the Copenhagen Summit. It will be similar in Mexico, too. We must evaluate the declaration of the other parties, maintaining, above all, the forum of the climate conference as the main forum for negotiation of an understanding, irrespective of the critical evaluations as to whether the UN forum is appropriate, good, working properly, etc.
We want a green economy, which makes rational use of the environment and which develops new sources of energy and new technologies to generate energy and to save it. At the same time, we know that the cheapest energy is energy which has not been exhausted, and so we need to be rational. By the way - and this is my last sentence - reductions in carbon dioxide emissions and other greenhouse gases is not achieved by the use of expensive technologies. Very often, our own resources, such as forests and soil, can also be an excellent place for absorption, and this is biological absorption and, hence, effective absorption.
Unlike this morning, when we were in such a rush, we now have a few minutes at our disposal; so, breaking with the usual rule, we are going to try to give the floor to all those who have asked to speak under the catch-the-eye procedure. I would, however, ask all of you to keep your speech under one minute.
We will cut your speeches off after one minute, because 13 people are on the list. I want everyone to have a chance to speak, but for Mrs Espinosa and Commissioner Rehn to be able to respond, you must all speak for just one minute.
(RO) In line with expectations, the Copenhagen Summit did not end with any concrete results. However, we have a clear view on the phenomenon of global warming and the need to take action. The European Union must continue its efforts at foreign policy level, especially discussions with the United States and China. Positive results should be achieved. We have commissioners for both foreign policy and climate change.
Until then, the actions which the European Union has taken so far, even those taken unilaterally, must be continued. I hope that at the informal meeting in Seville in January, environment ministers will deal with the outcome of Copenhagen pragmatically and consider climate change in the context of the future Action Plan for Energy Efficiency for 2010-2014.
In addition, the third package of measures for the internal energy market must be coordinated with the Copenhagen Agreement in order to achieve energy security, promote renewable energy, and capture and store carbon dioxide.
Mr President, a question to the President-in-Office, and maybe to the Commission as well, about this deadline of 31 January. What is happening about the pledges inside the EU? I assumed the EU would make one pledge, but I am hearing that in Coreper, they are discussing several pledges. What exactly is happening?
Secondly, we talk about one voice for Europe, but is it not part of the problem that the EU went to Copenhagen with a mandate and there was no flexibility for the negotiating team to negotiate? That is part of the problem. That is why the EU is cut out of the final negotiations. Why talk to a negotiator who cannot move at all and has no flexibility? How are we going to resolve this? I am told that the same thing happens at the WTO. It is a big problem for the EU.
Finally, I hope, Commissioner Rehn, that you will pass on our best wishes to Commissioner Dimas. I am sorry he is not here for the final session. We would have liked to thank him for the excellent work he has done over many years, and I hope we will see him next week in the Environment Committee to pass on our thanks.
(NL) Mr President, unfortunately, the giants - the United States, China, India, Brazil - were not joined by a European giant in Copenhagen. Worse still, 28 European dwarfs sat at the table: 27 Member States and one powerless Commission. This is how not to do things. If Europe fails to speak with one voice, it is powerless and cannot fulfil its potential role. This is a pity not only for Europe but also, in particular, for the results of this kind of conference. This morning, President Barroso, Treaty of Lisbon in hand, said it is the Commission that speaks on behalf of the European Union in environmental matters. Let him put his money where his mouth is. My question to the Commission is: instead of fine words about one voice, are you prepared to lay claim to that role and, if need be, to push the Council aside?
Mr President, whilst the big conference at Copenhagen was under way last month - complete with politicians, NGOs and activists - there was another climate conference going on in the same city, where most of the speakers were scientists, and I believe that I was the only MEP present.
These scientists, one by one, demolished the so-called facts about man-made global warming, with scientific argument as opposed to alarmist sound bite. We heard about the technical failures of Al Gore's hockey stick graph and the unreliability of weather station data after the fall of the Berlin Wall. We were advised on the scientific shortcomings of the computer models that are reluctant to predict cold weather, and the probability of the opposite relationship between carbon dioxide and global temperatures to the one that we are being brainwashed with. We were shown satellite photographs of the rapid increase in Arctic ice over the last three years, and we were briefed on the increase in the numbers of polar bears.
Mr President, the earlier references to the so-called evidence about Himalayan glaciers need to be elaborated on. The Intergovernmental Panel on Climate Change said in 2007 that they would disappear by the year 2035.
The Sunday Times has recently discovered that the report was ultimately based on an interview given to the New Scientist by an Indian scientist, Mr Hasnain in 1999. Mr Hasnain has subsequently said that this was based on personal estimates and did not mention the year and did not carry out any formal research.
If our conclusions on the hypothesis of climate change are to be based on evidence, then that evidence must be irreproachable. It must not be manufactured and it must not be invented.
(RO) Unlike other regions in the world, the European Union understands and assumes a pioneering role in the battle against climate change. At the same time, the large number of participants at the meeting in Copenhagen fills me with hope that the action of such a large number of allies will ultimately have a chance of success. Although the summit's conclusions were not what was expected, I believe that our involvement at different levels will lead to the desired results.
We must promote more investment programmes in our states, both in renewable energy and in areas with direct implications for climate change. I am referring here to both small projects, such as those involving technical assistance for local energy sources, and large projects with regional coverage, such as the selective management and recycling of waste or the restoration and extension of water and drainage networks and systems.
(FR) Mr President, Minister, on 11 November, Václav Havel said to us, 'Europe is the homeland of our homelands'. However, after Copenhagen, our European compatriots are being very hard. There is a real lack of confidence and, therefore, faced with this crisis of confidence and to enable this confidence to be restored, I should like to put a two-part question to you.
Firstly: during the six months of your Presidency, do you wish to bring back to the negotiating table the introduction of a Tobin-type carbon tax on financial transactions? It seems to me that this tax would enable this confidence to be restored, not only amongst our compatriots, but also amongst all the individuals throughout the world who have also lost confidence.
Secondly: do you wish to bring back to the table a more binding list for carbon quotas and carbon leakage?
Mr President, just as one swallow does not make a summer, neither does one cold winter disprove theories of climate change and global warming. Indeed, for more and more people, the evidence is overwhelming because both the scientific evidence and the visual evidence prove that there is climate change.
People have described the Copenhagen conference as a flop and a failure. I think it could be more accurately described as a little step in the right direction: one small step in the right direction. But the challenge now is, in Mexico, to turn that small step into a giant leap for mankind.
For us in the European Union, in particular, it is a major challenge, to show that the new institutions and the new positions created in the Lisbon Treaty are effective. If we are marginalised, as happened in Copenhagen...
(The President cut off the speaker)
(ES) Few subjects have met with such general agreement in the European Parliament and in society and it is a shame to dash the hopes of the society that supports us, which trusted in Copenhagen.
I do not believe the summit was a failure, and I certainly do not believe something that people who cannot tell the difference between climate and weather are saying: the fact that it has snowed in the north is to be expected, but it is not normal for it to snow in Seville and for it to be four degrees Celsius in Cuba, which effectively confirms that climate change is having an effect. I do not believe that any of these issues should make us lower our guard.
Now, more than ever, we must maintain our position, Minister. In other words, during these six months, you must push even harder, persuade the Council of the need for an increasingly uniform and united position. You must inspire the Commission to ensure that we speak with one voice so that, when we go to Mexico, Mr Obama cannot turn round and say, 'I am going to meet the Chinese and then tell the Europeans about it,' because that is the root of the frustration experienced by the European Union.
Minister, we must maintain our leadership for the sake of the climate, for the sake of the European Union and for the sake of all humanity.
You are aware that you can submit your speeches in writing and they will appear in the verbatim record of the House. If you speak very quickly, though, the problem is that the interpreters cannot follow what you are saying and you will be the only ones to hear the speeches, or at least those of you that understand the language in which they are spoken.
It is therefore a good idea to speak slowly so that your speech can be interpreted and, as I said, use the option of delivering your speech in writing so that it will appear in the verbatim record.
(PL) Mr President, it should be admitted that the tactic the European Union has used till now, including at the Copenhagen Summit, was wrong. It was a tactic of showing all our cards and believing that if we adopted ambitious goals, others would join in. The haggling, which also took place here in Parliament, about whether to limit emissions by 40% or 50%, was wrong. It is somewhat reminiscent of negotiations during the Cold War, when some political groups believed that unilateral disarmament would induce the Soviet Union to disarm, too. We need to change this tactic and be firm in talks with the world's powerful countries - China, the United States - and even threaten the imposition of what our fellow Members from France are talking about, a carbon tax at the European Union's borders. Our businesses must be competitive in a world market. We should also remember new technologies, including technologies (...).
(The President cut off the speaker)
(FR) Mr President, everybody is agreed in acknowledging that the Copenhagen Summit ended in a double failure. Indeed, not only was the summit a damp squib, resulting in a non-binding agreement that was not signed by every country, but we also have to come to terms with our own defeat, because it was the key role played by the two most polluting countries on the planet, China and the United States, which was placed under the spotlight through the negotiations in Copenhagen. This G2 led the negotiations without the Europeans or developing countries really having a say in matters. Agriculture was therefore hardly touched upon. Yet this sector is one of the most fundamental elements in the fight against climate change. European agriculture is currently preparing to switch over to more sustainable production models, with more responsible water management and models that are less energy-intensive and less dependent on chemicals, because it realises that biodiversity and the preservation of ecosystems are the very keys to a reduction in environmental pollution. So, please, when are we going to acknowledge that agriculture ...
(The President cut off the speaker)
(PL) Mr President, the Copenhagen Summit showed another way of looking at the question of climate change. The real problem was not about limiting greenhouse gas emissions, but about proposing effective mechanisms which support their reduction. So far, the European Community has been the leader in the field of reducing CO2 emissions, and is still setting standards for achieving this worldwide.
Therefore, within the framework of the European Union, it is worth proposing a sustainable approach which would make possible the financing of appropriate measures of our own, first of all, within the EU. The money would come from an EU fund established jointly by all Member States, with contributions being based proportionally on each country's per capita GDP. In this way, we would achieve equal contributions from each Member State, without unnecessary complications. Priority would be given to financing measures which would contribute to a real reduction in emissions at the lowest cost.
(PL) Mr President, in relation to the critical remarks of scientists concerning the reliability of the IPCC's conclusions and the revelation of falsification of data, and this undoubtedly influenced the outcome of the Copenhagen conference, I asked the Commission about the possibility of conducting research to verify the disputed findings. In his answer, Mr Dimas said: 'the IPCC assessment is the expression of a consensus reached by thousands of scientists.' I ask, therefore, are results in science decided by consensus, and are scientific conclusions the result of voting? Concerning Climategate, the Commissioner said: 'the European Commission's position is that it does not affect the obvious and justified conclusions contained in the IPCC report.' I ask, therefore, what kind of conclusions come from falsified data? I think we need impartial research to verify the effects of CO2. Without scientific credibility, another disaster will be waiting for us in Mexico.
Mr President, the next steps from Copenhagen should improve the position and negotiation abilities of the United Nations.
We should facilitate the UN to start negotiating on the high-level segment with the Heads of State and then to continue drafting in detail with civil servants in the way it is done in the G8 or G20. The EU has the interest and capability to push this kind of change through in the UN system.
Secondly, my wish and hope for the Council and for the new Commission is that now with the new Lisbon Treaty, the core issue in our foreign policy would be dealt with by the trio of the President of the Commission, the High Representative and the Climate Change Commissioner and allow for negotiation on the basis of a single negotiated text.
(PT) It has been said here already, and it is true, that Copenhagen was a disappointment, as not a single politically binding agreement ended up being approved. Now, however, we need to look forwards, and prepare ourselves politically for the conference in Mexico - the European Union has already prepared itself in technical terms. The European Union needs to reclaim the role of leader and make itself heard with one voice. The Treaty of Lisbon will help with this, letting Europe assert itself and speak with a united voice and the authority of someone who has done their homework. We are also counting on the Spanish Presidency for when we arrive at the meeting in Bonn ...
(The President cut off the speaker)
We have concluded this session. It has been exceptionally long, but at least we have been able to allow a significant number of Members to speak. The large number of Members present also reveals the House's interest in the topic we are dealing with.
Now we have reached the final part of the debate and firstly, we will give the floor to Mrs Espinosa so that she can reply.
Mrs Espinosa will understand and the House will understand that I am delighted to offer her the floor, due to the friendship, warmth and admiration I feel for her.
Ladies and gentlemen, I would like to thank all of you for your contributions, which will undoubtedly help us to improve. I am sorry I cannot respond to all of you personally, from the first contribution by Mrs Wortmann-Kool to the last one by Mr Grzyb, and also the 15 additional speeches we have heard. Allow me, however, to say a few more words following my opening speech.
Several goals of great importance lie before us in the field of climate change: to consolidate support and an appropriate level of commitment around the Copenhagen agreement and to strengthen each of its components, by developing and detailing their content and speeding up their implementation.
The Copenhagen Summit revealed the new international scenario that surrounds us. Within this scenario, we need further improvements, where new goals and expectations are voiced by very different players and where the rules for the adoption of decisions must be changed to adapt them effectively to new timeframes and needs.
Within this context, the European Union must consider the best way to demonstrate its leadership in the field of climate policy on the international scene.
We must not lose sight of our aims because that would weaken our credibility and our position, which has been challenged in recent years. No one knows better than the European Union how hard it is to build this collective leadership. Similarly no one is more aware than Parliament of the advantages and the satisfaction of a result that improves things for all of us. On a global scale, we can only move forward if the way forward is based on mutual trust and the public interest.
Some have defined Copenhagen as a perfect storm with a bittersweet result. I prefer to take something from it that I feel to be very valuable: the fact that it has provided us with a great potential that we will be able to draw on in the coming months. Ladies and gentlemen, you can rest assured that we can say loud and clear that the European Union was not the problem in Copenhagen.
Moving on to the speeches, several of you mentioned solidarity with third countries, emission reductions, deforestation, and more efficient and more sustainable industry, and many of you spoke of leadership and unity. At this stage, it is our duty to push for the immediate application of the Copenhagen Accord.
It is also our duty to push for full integration of the accord in the ordinary procedure of the United Nations and also to lay firm foundations for a significant advance in Mexico. The role of regional and sectoral alliances will be fundamental there, and the European Union must strengthen them and extend them.
We must stand shoulder to shoulder in our work, facing the future. We must learn and move forward. We must not succumb to complaining. In looking to the future and thinking of what we must leave for future generations, Parliament can do a lot. All of us together, the Member States, the Environment Council, the Commission, Parliament and of course the Presidency: we all have a role to play.
Instead of supplanting one another, we must act together and pool our best efforts to defend our common future, without forgetting that environment, development, competitiveness and innovation are common goals that must proceed hand-in-hand.
I take note of your contributions and assure you that you will always have the Spanish Government, which will hold the rotating Presidency of the European Union until 30 June, working with you to achieve a more sustainable future for all of us.
Member of the Commission. - Mr President, first of all, let me thank you for a very substantive and responsible debate. I will certainly pass your best wishes to my colleague, Stavros Dimas, for his recovery so that he might join you in the committee shortly.
I took note of your points and I will try to respond to some of your concerns and policy positions on the basis of the briefings I have asked for during this debate. I think we can interpret your basic messages so that, even though the Copenhagen Accord does not reflect our level of ambition, there is still a certain European fingerprint on it. In other words, the Copenhagen Accord contains references to the level of ambition needed to address climate change for the post-2012 climate agreement and it sets the basis for a financial package and invites serious commitments on emissions reductions.
On our own behalf, concerning our commitments, Coreper is meeting at this moment, and the Commission and the Member States want to make a single submission that is clear. The details are now under discussion, and I am confident that we will be ready before the deadline of 31 January. This is in response to Mrs McAvan, and this should also create a sound basis for the single negotiating text that Mrs Pietikäinen was calling for.
At the same time, we see the Accord as a stepping stone for future major leaps in Mexico in future international climate negotiations. Mrs Hassi and many others have called for the EU's leadership. I agree, and the Commission is determined to ensure that the EU maintains its leadership position over the coming months and transforms this Accord into the ambitious and legally binding treaty that we all want to see. I count on your support for this goal.
Unfortunately - as has been rightly said in this debate - some of our important negotiating partners, such as China and the United States, have not been able or willing to commit themselves as closely as the European Union has done, which, of course, had a detrimental impact on the negotiations. It is clear to everyone that China, in particular, did not want to commit itself to seriously meaningful objectives. It is my personal view that the new Commission will have to define an overall China strategy for the European Union to better pursue and achieve our common interests with the view of climate policy, trade tensions and exchange-rate policy. It is not acceptable that China's currency-dumping is risking the economic recovery in Europe. In the same way, we would expect China to make a serious commitment in the field of climate change policy.
But let us also recall that our leadership starts at home. We need to make every effort to fulfil our Kyoto commitments as we are approaching the finishing line. We also need to ensure that new ambitious policies and measures are put forward that will lead us to the 20% - or even 30% - reduction goal that we have set for ourselves. In order to achieve that, we need to invest in innovation and research in resource efficient, environmental and energy technologies, which will be at the heart of the new EU 2020 strategy we are currently preparing.
I agree with Mrs Dati and Mrs Grossetête, as well as Mrs Ek, that this implies that the EU 2020 will have to be a climate industry and a jobs strategy - and thus at the heart of the economic revival of the European Union. I would also still like to respond to Mr Davies, concerning his very concrete question. I have checked and I can inform you that the use of the EUR 300 million allowances for carbon capture and storage should be decided on 2 February in the respective comitology committee. I can reassure you that we want to support 12 demo plants. Eight plants will be supported in the first round and the rest in the second round.
To conclude, it is our duty for future generations to continue to lead by example and reach a legally binding agreement by the end of this year, ensuring a better and sustainable future for all.
After this speech by the Commissioner, to whom we wish the best of luck, secure in the knowledge that he will do an excellent job, as he has done in the past, we close the debate.
Voting will take place during the first part-session in February, in other words during February I.
'Politics is the ability to foretell what is going to happen tomorrow, next week, next month and next year. And to have the ability afterwards to explain why it didn't happen,' said Winston Churchill.
In the light of the Copenhagen conference, we are all good politicians. The conference got under way with a great deal of political optimism for a new climate agreement, but the negotiations demonstrated that optimism and respect for the environment are more European than global values. The fact that the outcome of the Copenhagen conference marked a disappointment, in that our expectations and those of our citizens were not met, should motivate us and make us determined to get more involved and show greater unity at the next summit in the autumn in Mexico. Europe must learn to be a player and an active negotiator, and to speak with a single voice.
in writing. - (NL) Mr President, following the Copenhagen fiasco, we could sit on the sidelines pitifully weeping and wailing, but that would be a waste of energy. Let us continue to put our own house in order. Europe is the only continent to have specific, ambitious legislation for reducing CO2 emissions. This must be implemented in the coming months and years. We must not forget that this also has a direct impact on other superpowers, not least China. All the consumer products China wishes to sell in Europe in the near future will have to comply with the strictest European environmental standards. This obliges Chinese manufacturers, too, to change course. 'Hopenhagen' may have largely failed, but we must set to work again, as next year will see new opportunities, first in Bonn and then in Mexico. In the meantime, Copenhagen has undoubtedly made sure everyone is alert, greatly heightening our environmental awareness. That is not enough, but what makes me optimistic is the realisation that investing in the climate is also good for our own pockets, for the economy and thus also for employment.
The environment summit in Copenhagen has been described by many as a resounding failure as its outcome was a vague agreement without any clear assumptions and deadlines. However, if we look more closely at what happened in the Danish capital, we can see that the foundations were laid here for a new global climate order which we are going to achieve, but after years and years of hard work and negotiations.
This was the first time that 115 Heads of State or Government met to discuss climate change. This is an important sign. The fact that the summit took place under the aegis of the UN highlights that even the developing and poorly industrialised countries realise that they need to play an active role in cutting greenhouse gas emissions.
The importance of bilateral discussions between powerful industrialised states and developing states has grown, especially in light of the next summit on environmental issues in Mexico. The EU has all the data available to play an important role in bilateral discussions with states such as China, India or Brazil. The time has come when no effort will seem too great when we are talking about the future of the planet we all share together.
For the last month, 'failure' has been the word most used to describe the Copenhagen Summit. The summit's unsatisfactory outcome is due to both the reticence shown by the large industrialised countries and the system's complicated rules based on the UN's consensus.
Furthermore, the European Union's inability to assume the role of catalyst for the global efforts to restrict the effects of climate change should be examined. By announcing unilaterally a year before this conference its intention to reduce greenhouse gas emissions by 20% by 2020, the EU had the moral upper hand to provide a fillip to the negotiations in Copenhagen. However, we did not know how to make our voice heard in a meeting dominated by the positions of the US and emerging countries.
A more restricted format of discussions is required so that we can hope for negotiations ending in success. The ministerial meetings in Bonn and Mexico City in June and December must be used as effectively as possible to leave the way open for adopting a new treaty. Member States must coordinate their actions so that we speak with a single voice on the global stage.
The fiasco of the climate summit has exposed Europe's weakness and the naivety of its political elite. It has shown that we are only one of many players on the world stage. Why did the proposals concerning CO2 emissions turn out to be unacceptable? It was because they threaten the interests of many developing countries, do not take account of competition based on the military economy worldwide, unfairly distribute the right to use the common good, which is the Earth, and are based on the not very credible hypothesis put forward by the IPCC on the harmfulness of CO2, while, as it turns out, the so-called 'proofs' have been manipulated (Climategate). Science must not be politically controlled, but should take account of all circumstances and answer every possible question. Has anyone asked, for example, what would happen if there were not enough CO2 in the atmosphere? We should be glad about the warm period in the contemporary history of our planet and that, at the moment, we have around 370-380 ppm CO2 in the atmosphere. In physics and chemistry we know Le Chatelier's principle of equilibrium, which predicts development of the ideal conditions for photosynthesis. The Earth is becoming greener, a fact which has been confirmed many times, and this guarantees greater harvests and better conditions for development. Let it continue this way, although, unfortunately, there are many signs that, in the next two decades, the world will get cooler. Conclusion: the European Union should immediately review its restrictive climate and energy package, because it reduces the competitiveness of the EU economy.
The current liberal trade regulations encourage higher carbon dioxide emissions. By introducing emissions trading, supporting renewable sources of energy and through investment aimed at improving energy efficiency, developed nations are making considerable efforts to curb their carbon dioxide emissions. These measures result in additional costs for businesses. What is more, energy consumption is increasingly taxed in these countries.
Meanwhile, many developing countries do nothing to reduce their emission of greenhouse gases. They even constantly increase their carbon dioxide emissions. Instead of giving the largest industrial users incentives to embrace energy efficiency, they provide them with electricity at subsidised rates. Many say that nowadays, the most important comparative advantage of these countries is no longer cheap labour but cheap energy.
This is why new international trade regulations need to be put in place that prevent trade from leading to further carbon dioxide emissions. We need not only 'fair' but also 'green' trade. To this end, we need to ensure that if a country fails to fulfil its commitments made in climate change agreements, there are effective legal sanctions in place.
The Copenhagen conference on climate change was disappointing. There were no legally binding commitments determining the future framework of international climate protection. The situation is aggravated by the fact that despite its intention, the EU was unable to significantly influence the final outcome of the negotiations. The failure of the conference does not justify idleness. We have to get used to the idea of emphasising regional solutions until an international treaty is drawn up that is legally binding for every player. Accordingly, the European Union should work on polishing up its internal regulations on climate protection. The regulations of the Union should be made more efficient without causing competitive disadvantage for European industries.
However, the EU's climate policy should not disadvantage new Member States either, as was the case with the internal EU burden-sharing agreement recently. When it comes to climate protection, solutions that have many additional effects on top of decreasing emissions should be preferred. Thus, the development of urban transport improves the quality of life, the investments in improving energy efficiency create jobs, and the amounts spent on Research and Development improve competitiveness at the same time. These points of view should also be reflected in the budget for the next seven years. Europe cannot afford to only be a spectator at international negotiations on climate protection. It should continue to take the initiative even if, instead of ground-breaking changes, climate politics will now be characterised by small, incremental steps.
Mr President, it was with some dismay that I heard these complaints of a poor outcome at Copenhagen. I can only say that it is time the EU woke up to reality. We have to stop deceiving ourselves in imagining that the EU has been in a position of leadership or that it could take on such a role. Let us be honest: our ineffective and expensive strategy is tempting no one. I am also going to say this to the future Commissioner responsible for climate change. The Copenhagen Summit has come and gone, but why is Mrs Hedegaard still trying to have us believe that the EU is the leader on climate policy and the one to show the way in the world? It has not played that role for a long time.
'Follow me, I'm right behind you,' is the paradoxical slogan the EU has developed for itself. It is with this sort of self-deception that the EU continues with its wretched climate policy that is destroying jobs in the cleanest industries. Those who followed the climate debate at all had known for a long time that an international agreement based on the EU's formula would not be achieved. The United States of America, China and Japan have chosen a route that has rejected the UNled model, with its negotiated emission ceilings and timetables. They are investing directly in reducing carbon intensity and in new technology which, in time, will also be seen as the logical way to cut emissions. That method, however, will not expose the economy and jobs to bureaucracy, unfair competition or unforeseen price fluctuations. In Europe, we will be exposed if the EU continues to follow a different path, remaining alone and worsening the plight of companies. It is a sorry state of affairs that no one benefits from this, the people least of all. The environment will not benefit either if the cleanest industries in the world have sanctions imposed on them in emissions trading, sanctions that are not imposed on the rest. It is time for the EU to review its policy and end this fantasising.
The European Union must remain involved in the international negotiations for adopting a post-Kyoto agreement. It is clear that, in order to sign a new global post-Kyoto agreement, the EU's negotiating strategy needs to be evaluated and prepared thoroughly with a view to continuing the negotiations in 2010.
Although it cannot be considered a success and is far from what the European Union wanted, the Copenhagen conclusions mark a further step towards signing a legally binding, global post-Kyoto agreement. The EU's efforts in the immediate future must focus on diplomatic efforts aimed at obtaining commitments from all the relevant global partners, especially the US, China and India, so that the global objective of restricting the rise in temperature to two degrees Celsius, compared to the pre-industrial level, can be achieved.
We must be aware that the EU's commitment to raise the level of emission reductions by 30% by 2020 is conditional on comparable or proportional commitments being assumed by third countries.
We can take stock of the climate change conference one month on from it. The Copenhagen Agreement was negotiated and signed with great effort, being just short of a total failure. The compromise accepted with great difficulty was only that of 'to take note'.
Although the EU has assumed specific, ambitious objectives, they have not led to similar actions from the other partners. However, it should be emphasised that all the major economic and political powers in the world met to debate and assume responsibility for combating climate change. The objective was recognised of maintaining the global warming gradient at 2° C and agreeing to financial support of USD 30 billion during the 2010-2012 period (fast-start financing) and USD 100 billion by 2020. These sums are intended to fund the measures for reducing and adapting to the effects of climate change for the least developed and most vulnerable countries.
I believe that the future Commission, especially if there is going to be a commissioner responsible for climate change and action, must evaluate very closely all the reduction proposals - commitments made by the countries which are party to the United Nations Convention - and also prepare the negotiations in the same way so that a legally binding agreement is signed at COP 16 in Mexico in 2010.
in writing. - Most of us have rightly expressed disappointment at the outcome of the Copenhagen Summit and the failure to reach a legally binding agreement. Some progress has been made, however. For example, the creation of the Copenhagen Green Climate Fund will provide financing for poorer countries to adapt to climate change and to develop clean energy, and the formal acceptance by emerging economies that they have coresponsibility makes a concrete commitment from these countries more likely in the near future. The EU must continue to play a leading role in the absence of a legally binding agreement. The Commissioner-designate for climate action has expressed commitment to an international agreement on the protection of tropical forests, the inclusion of road transport and shipping in the ETS, and the linking of EU and US cap-and-trade systems, which would represent a crucial step in international cooperation for global emission reductions. We should continue to develop and implement our own climate legislation as other countries work towards theirs. Our work with international organisations and partner countries in the coming months will increase the chances of more meaningful progress at the next conference in Mexico.
The problem of climate warming is one of the main issues troubling the modern world. Recently, in Copenhagen, a climate summit devoted to this issue was held. Meanwhile, we discovered that the contents of several thousand documents and e-mails had found their way onto the Internet from the Climatic Research Unit at the University of East Anglia, one of the world's most prestigious institutions dealing with climate warming and the effect of human activity on this process. The material included correspondence between scientists from various countries, whose research has had a key influence on the position of the European Union and the UN on climate change. The leaked information shows that research results may have been manipulated and, as a result, unreliable information on the greenhouse effect and climate change may have been issued. The countries of the EU, and so our societies, are bearing substantial costs related to the emission of greenhouse gases, while in Copenhagen, attempts were made to make developed countries, including the EU, accept an even greater financial burden related to global warming, in order to help, in this way, developing countries. Every doubt which exists on this matter should be clarified in detail, not even because we want to convince those who doubt the legitimacy of measures to limit gas emissions, but because European taxpayers are bearing and are going to bear huge costs related to this, and they must be sure these measures are based on sound reasons.